Exhibit 10.4

FIRST AMENDMENT OF

PIPELINES AND TERMINALS AGREEMENT

This First Amendment to the Pipelines and Terminals Agreement is executed by
Holly Energy Partners, L.P. (“HEP”) and Alon USA, L.P. (“Alon”) (collectively,
the “Parties”) to be effective as of the 1st day of September, 2008.

WHEREAS, HEP and Alon (collectively, the “Parties”), wish to make certain
amendments to the Pipelines and Terminals Agreement executed on February 28,
2005 and amended by the Letter Agreement dated January 25, 2005, and the Second
Letter Agreement dated June 29, 2007 (as amended, the “Agreement”);

NOW, THEREFORE, the parties have agreed to certain changes to the terms and
provisions of Exhibit C to the Agreement and now wish to amend the Pipelines and
Terminals Agreement to evidence same.

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereby amend the Agreement as follows:

Section 1 of Exhibit C to the Agreement is hereby amended and restated in its
entirety as follows:

Each of the service fees listed in this Exhibit C will adjust at the beginning
of each Contract Year by an amount equal to the percentage change from the
previous Contract Year in the average terminal fees charged by Nustar for
Abernathy, Texas and Truman Arnold for Caddo Mills, Texas.

Effective September 1, 2008, the fees charged by Nustar Abernathy are $.30 per
barrel and the fees charged by Truman Arnold Caddo Mills are $.36 per barrel.
The average of these fees is $.33 per barrel and will be used as the base to
calculate future changes to the fees in Exhibit C.

Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Agreement. As amended hereby, the Agreement is ratified in its entirety.

[Signature page follows]

 

First Amendment to Pipelines and Terminals Agreement

Page 1 of 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Amendment as of
September 1, 2008.

 

ALON USA, L.P.     By:  

ALON USA GP, LLC,

its General Partner

           By:  

 

     Date:  

 

      Jeff D. Morris              President and Chief Executive Officer       
HOLLY ENERGY PARTNERS, L.P.     By:  

HEP LOGISTICS HOLDINGS, L.P.,

General Partner

           By:  

HOLLY LOGISTIC SERVICES, L.L.C.,

General Partner

           By:  

 

     Date:  

 

      David G. Blair              Senior Vice President       

 

First Amendment to Pipelines and Terminals Agreement

Page 2 of 2